                                                                                    flLED
                                                                                   IN CLERK'S OFFICE
                                                                             U.S. DISTRICT COURT E.D.N.Y

JN/ABS:EAG/AE
F. #20 18R00733
                                                                             *    DEC 12 2019        *
                                                                             GROOKLYN OFFICE
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- ---------- --------- ------- X

UNITED STATES OF AMERICA                               SUPERSEDI N G
                                                       I N DI CTMENT
       - against -
                                                       Cr. No. 19-239 (S- 1) (RJD)
WESLEY BLAKE BARBER and                                (T. 18, U.S.C., §§ 371, 981(a)(l)(C),
CHRISTOPHER WALKER,                                     1343, 1349, 1512(b)( l ), 1512(b)(2)(A),
                                                        1512(b)(2)(B), 1512(b)(2)(C),
                        Defendants.                     1512(b)(3), 1952(a)(3)(A), 2 and 355 1
                                                        et~.; T. 21, U.S.C., § 853(p); T. 28,
---- - ------ --- ------------- X                       U.S.C., § 246 l(c))


THE GRAND JURY CHARGES:

                                      INTRODUCTION

               At al l times relevant to this Superseding Indictment, unless otherwise

indicated:

I.     The Defendants and Relevant Entities

               1.     The defendant CHRISTOPHER WALKER was a licensed physician

and urogynecologist who performed surgeries on women to remove transvaginal mesh

("TVM") implants ("removal surgeries"). WALKER performed these surgeries in

connection with MedSurg Holdings LLC d/b/a MedSurg Consultants LLC ("MedSurg"), a

business he owned and operated.

               2.     The defendant WESLEY BLAKE BARBER, together with others,

operated and owned Surgical Assistance Inc. ("Surgical Assistance") and Medical Funding

Consultants LLC (.. Medical Funding Consultants") (together, the "Barber Entities"). The
Barber Entities facilitated the coordination of removal surgeries and purchased and resold:

medical debts for profit.

               3.     Various companies were in the business of, among other things,

providing financing in connection with removal surgeries, including by offering loans that

were secured by financial awards from personal injury lawsuits ("Contingent Loans") or by

purchasing the right to collect debts for expenses owed by patients who had removal

surgeries ("Medical Debts"). These companies included Company- I, an entity the identity

of which is known to the Grand Jury, and its affiliates (collectively, "Funding Company- I"),

which operated in Brooklyn, New York, and other locations; and Company-2, an entity the

identity of which is known to the Grand Jury, and its affiliates (collectively, "Funding

Company-2"), which operated in Boca Raton, Florida, and other locations.

II.    The Fraudulent Scheme

              4.      Since approximately 2008, manufacturers of TVM implants have been

engaged in lawsuits relating to the use ofTVM implants and alleged harm that these implants

caused. On or about February 7, 2012, a Multi-District Litigation ("MDL") was formed and

numerous TVM lawsuits were consolidated in the District Court in the Southern District of

West Virginia. On or about June 14, 2013, one of the manufacturer-defendants in the MDL

announced that it had entered into a Master Settlement Agreement ("MSA") with certain

counsel regarding a particular number of filed - and some unfiled - TVM cases handled or

controlled by participating counsel. As part of the MSA, the parties agreed upon monetary

recoveries to be provided to current and future claimants who fell into particular categories.

Women who had undergone removal surgeries were entitled to receive a larger settlement
                                                                   !                       i




                                               2
than those whose mesh insert remained implanted. Other manufacturers entered into similar

settlement agreements that were also publicly announced.

               5.     Following the announcement of the MSA, the defendants WESLEY

BLAKE BARBER and CHRISTOPHER WALKER, together with others, participated in a

fraudulent scheme in order to profit from the MSA and other TVM-related lawsuits.

                      (a)     First, members of the conspiracy facilitated the identification of

victims - women throughout the United States who had the mesh insert implanted

transvaginally and might have been willing to undergo removal surgeries and commence

lawsuits against the manufacturer of the mesh insert (the "Victims"). Among the Victims

were Jane Doe #1, Jane Doe #2 and Jane Doe #3, individuals whose identities are known to

the Grand Jury and who resided in the Eastern District of New York. Once the Victims

were identified, individuals associated with medical funding facilitators, including the Barber

Entities, contacted the Victims to determine whether the Victims would travel to meet witp

one of their pre-selected surgeons and undergo removal surgeries. To entice the Victims to

undergo a removal surgery that would lead to a higher settlement payment from the TVM

manufacturers, the defendants, together with others, falsely and fraudulently (i) described the

risks of the TVM implants and the need for removal of the TVM implants, (ii) strongly

implied that the women would need to travel out of state to use pre-selected doctors (rather

than the Victims' local doctors), and (iii) misled the Victims about their ability (or inability)

to rely upon their health insurance to cover any medical expenses associated with the

removal surgery.

                      (b)     Second, companies, including Funding Company-I and Funding

Company-2, financed the removal surgeries for the Victims, either through Contingent Loans
                                                3
or by purchasing Medical Debts. Certain agreements entered into by the Victims included

provisions in which the women agreed to repay the costs of the removal surgery plus interest,

which accrued at exorbitant rates, if the women ultimately received a settlement or favorable

judgment against the mesh manufacturer. In certain funding arrangements, the Victims

were responsible for the medical bills associated with the removal surgeries even if they did

not receive a settlement.

                      (c)     Third, once surgical funding was secured, the Victims were

contacted again and arrangements were made for the women to travel to visit a doctor who

would perform the removal surgery ( often by traveling hundreds of miles and with very little

consultation in advance of the surgery). For example, WALKER performed removal

surgeries on Jane Doe# 1 and Jane Doe #3.

                      (d)     Fourth, with no disclosure to the Victims who underwent the

removal surgeries, WALKER, together with others, paid kickbacks and bribes in exchange

for BARBER's and the Barber Entities' referral of patients to WALKER.

                                         COUNT ONE
                                    (Wire Fraud Conspiracy)

               6.     The allegations contained in paragraphs one through five are realleged

and incorporated as if fully set forth in this paragraph.

               7.     In or about and between June 2013 and March 2016, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants WESLEY BLAKE BARBER and CHRISTOPHER WALKER, together with

others, did knowingly and intentionally conspire to devise a scheme and artifice to defraud

and to obtain money and property by means of one or more materially false and fraudulent


                                                4
pretenses, representations and promises, and for the purpose of executing such scheme and

artifice, to transmit and cause to be transmitted, by means of wire communication in

interstate commerce, writings, signs, signals and sounds, contrary to Title 18, United States

Code, Section 1343.

               (Title 18, United States Code, Sections 1349 and 3551 et seq.)

                              COUNTS TWO THROUGH FOUR
                                      (Wire Fraud)

               8.     The allegations contained in paragraphs one through five are realleged

and incorporated as if fully set forth in this paragraph.

               9.     On or about the dates set forth below, within the Eastern District of

New York and elsewhere, the defendants WESLEY BLAKE BARBER and CHRISTOPHER

WALKER, together with others, did knowingly and intentionally devise a scheme and

artifice to defraud and to obtain money and property by means of one or more materially

false and fraudulent pretenses, representations and promises, and for the purpose of

executing such scheme and artifice, transmit and cause to be transmitted, by means of wire

communication in interstate commerce, writings, signs, signals and sounds, as described,

below.

         COUNT          APPROXIMATE                    DESCRIPTION
                             DATE
         TWO             May 27, 2014  Email on behalf of a Florida-based law firm to
                                       Jane Doe #1 in New York providing, among
                                       other things, a document from Surgical
                                       Assistance
         THREE            June 7, 2014 Email from a Washington-based electronic
                                       communications provider to New York-based
                                       Funding Company- I providing a chart of the
                                       status of various individuals, including Jane
                                       Doe#3

                                                5
                                                                                               I
        COUNT           APPROXIMATE                    DESCRIPTION
                            DATE
         FOUR            July 14, 2014 Email from "blake@medicalfundingconsul
                                       tants.com," based in Florida, directing New
                                       York-based Funding Company-1
                                       to send another individual the "contract for the
                                       flast name of Jane Doe #3] case"

              (Title 18, United States Code, Sections 1343, 2 and 3551 et seq.)

                                       COUNT FIVE
                                   (Travel Act Conspiracy)

               10.    In or about and between January 2014 and March 2016, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants WESLEY BLAKE BARBER and CHRISTOPHER WALKER, together with

others, did knowingly and willfully conspire to use, and cause the use of, one or more

facilities in interstate commerce, with intent to promote, manage, establish, carry on and

facilitate the promotion, management, establishment and carrying on of an unlawful activity,

to wit: payment and acceptance of bribes and kickbacks in exchange for the referral of

patients, in violation of the laws of the State or States in which the unlawful activity was

committed, and thereafter perform such promotion, management, establishment, carrying on

and facilitation of the promotion, management, establishment and carrying on of such

unlawful activity, contrary to Title 18, United States Code, Section 1952(a)(3)(A).

               11.    In furtherance of the conspiracy and to effect its objects, within the

Eastern District of New York and elsewhere, the defendants WESLEY BLAKE BARBER

and CHRISTOPHER WALKER, together with others, committed and caused to be

committed, among others, the following:




                                               6
                                       OVERT ACTS

                     (a)     On or about May 23, 2014, Jane Doe #1 traveled from New

York to Florida for a TVM removal surgery.

                     (b)     On or about May 27, 2014, Jane Doe #2 traveled from New

York to Florida for a TVM removal surgery.

                     (c)     On or about September 17, 2014, Jane Doe #3 traveled from

New York to Florida for a TVM removal surgery.

                     (d)     A check dated October 3, 2014 was issued from Funding

Company-I and made payable to MedSurg.

                     (e)     A check dated October 21, 2014 in the amount of $16,000 was

issued from MedSurg to Surgical Assistance for Jane Doe #3 and three other Victims.

              (Title 18, United States Code, Sections 371 and 3551 et seq.)

                                        COUNT SIX
                            (Travel Act Violation-Jane Doe #3)

              12.    On or about September 17, 2014, within the Eastern District of New

York and elsewhere, the defendants WESLEY BLAKE BARBER and CHRISTOPHER                      1




WALKER, together with others, did knowingly and intentionally use, and cause the use ,of,

one or more facilities in interstate commerce, with intent to promote, manage, establish,

carry on and facilitate the promotion, management, establishment and carrying on of an

unlawful activity, to wit: payment and acceptance of bribes and kickbacks in exchange for
                                                                 I




the referral of Jane Doe #3 to WALKER, in violation of Florida Statute Sections 817.505 and

456.054, and thereafter did perform and attempt to perform such promotion, management,




                                              7
establishment, carrying on and facilitation of the promotion, management, establishment and

carrying on of such unlawful activity.

               (Title 18, United States Code, Sections 1952(a)(3)(A), 2 and 3551 et seq.)

                                    COUNT SEVEN
               (Witness Tampering and Obstruction of an Official Proceeding)

               13.    The allegations in paragraphs one through five are realleged and

incorporated as if fully set forth in this paragraph.

               14.     On or about and between May 28, 2019 and June 3, 2019, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant CHRISTOPHER WALKER did knowingly, intentionally and corruptly attempt to

persuade Individual-I, an individual whose identity is known to the Grand Jury, with intent:

(a) to influence, delay and prevent the testimony oflndividual-1 in one or more official

proceedings; (b) to cause and induce Individual- I to ( 1) withhold documents, (2) alter and

conceal documents with intent to impair their availability for use and (3) evade legal process

summoning Individual- I to appear as a witness and to produce records and documents, all in

connection with one or more official proceedings; and (c) to hinder, delay and prevent the

communication to one or more law enforcement officers of the United States, to wit: Special

Agents of the Federal Bureau oflnvestigation and prosecutors in the United States

Attorney's Office for the Eastern District of New York, of infor111ation relating to the
                                                                    I




commission and possible commission of one or more Federal offenses.

               (Title 18, United States Code, Sections 15 l 2(b)( 1), 1512(b)(2)(A),

1512(b)(2)(B), 1512(b)(2)(C), 1512(b)(3) and 3551 et~-)




                                                 8
                            CRIMINAL FORFEITURE ALLEGATION

               15.    The United States hereby gives notice to the defendants that, upon tpeir

conviction of any of the offens es charged herein, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 981(a)(l)(C) and Title 28, United

States Code, Section 2461 (c), which require any person convicted of such offenses to forfeit

any property, real or personal, constituting, or derived from, proceeds obtained directly or

indirectly as a result of such offenses.

               16.    If any of the above-described forfeitable property, as a result of any act

or omission of the defendants:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction of the court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been comingled with other property which cannot be

divided without difficulty;




                                                9
it is the intent of the United States, pursuant to Title 21 , United States Code, Section 853(p),

to seek forfeiture of any other property of the defendants up to the value of the forfeitable

property described in this forfeiture allegation.

               (Title 18, United States Code, Section 981 (a)( 1)(C); Title 21, United States

Code, Section 853(p); Title 28, United States Code, Section 2461(c))



                                                                  A TRUE BILL

                                                                      ~
                                                                                ~



RICHARD P. DONOGHUE
UNITEDSTATESATTORJ~EY
EASTERN DISTRICT OF NEW YORK



ROBERTIINK
CHIEF, FRAUD SECTION
CRIMINAL DIVISION
U.S. DEPARTMENT OF JUSTICE
r-.#: 20 I 8R00733
FORM DBD-34          No.
JUN. 85


                                  UNITED STATES DISTRICT COURT
                                           EASTERN District of NEW YORK
                                                  CRIMINAL DIVISION

                                          THE UNITED STATES OF AMERICA
                                                                  vs.

                     WESLEY BLAKE BARBER and CHRISTOPHER WALKER,
                                                                                                 Defendants.

                                     SUPERSEDING INDICTMENT
                            (T. 18, U.S.C., §§ 371, 98 1(a)(l)(C), 1343, 1349, 1512(b)( I), 15 12(b)(2)(A),
                            151 2(b)(2)(B), 15 12(b)(2)(C), 1512(b)(3), 1952(a)(3)(A), 2 and 355 1 fil lli!.;
                                          T. 2 1, U.S.C., § 853(p); T. 28, U.S.C. § 2461 (c))

                           A !rue bill.                                                    _-,---
                                                                                         1~
                                                                               --------
                                                                                . w llv--~--
                                                                                           -~= l        Foreperson


                     Filed in open co111·1 this _ __ __ __ ______ _ ___ day.

                     of ____________ 11.D. 20 __ ___ _ ___ _ _ _ _ __ _ _ _ _______ _ _


                                                                                                                Clerk

                     Bail, $ ___ _ _ _ __ __ _

                                   Elizabeth Geddes, Assistant U.S. Attorney (718) 254-6430
                                         Andrew Estes, Trial Attorney (718) 254-6250
